qwhuqdo 5hyhqxh 6huylfh department of the treasury number release date index no legend washington dc person to contact telephone number refer reply to cc ita b02 - plr-117541-01 date date x y z w date location location year year year d dear this responds to your request for a ruling on behalf of x a corporation engaged in business in the high-technology areas of systems integration defense electronics products and avionics as well as information_technology for clients in the public and private sectors you requested a ruling regarding the tax treatment of certain payments_to_be_received by x from z a government agency pursuant to an agreement to provide goods and services to z x will provide these goods and services through certain business operations purchased from y a corporation engaged in businesses similar to that of x the business operations that x is purchasing from y include business_assets and real_property at location x and y finalized the purchase agreement on date facts in order to understand the relationship of x and z under the proposed transaction it is important first to set forth the background of the relationship between y and z y has been engaged in businesses that include providing goods and services to z at sites including location and location in year environmental contamination caused by y’s work for z was discovered at location it is estimated that completion of the necessary remediation may take as many a sec_40 years in year y began litigation against z to recover the remediation costs on the grounds that the remediation expenses were chargeable to z as costs of plr-117541-01 providing goods and services in year y and z entered into a settlement under which z made certain cash payments to y z also agreed to bear percent of future remediation costs at location however because of budgetary and appropriations concerns z determined that it would not pay its share of future remediation costs directly to y instead z determined that its share of the future remediation costs incurred by y would be treated as an allowable overhead cost of y which y could include in its prices for goods and services sold to z under their ongoing contractual relationship which involves a cost-plus-profit payment arrangement no additional profit would be included due to this additional cost contamination was subsequently discovered at location also caused by y’s work for z in year a global_settlement was entered into by y and z establishing a single environmental remediation overhead account covering percent of costs incurred at both location and location the global_settlement relates only to past contamination that occurred during the business operations of y in performing contracts with z and does not consider the costs of any subsequent or future contamination the global_settlement contemplates the effect of any transfer or sale of y’s business operations at either location or location under the settlement y would continue to conduct remediation at location and location and the transferee would include as an allowable charge in its government contract pricing the allowable remediation costs related to the transferred business z would pay the allowable_amount to the transferee which would accept it on behalf of y the settlement agreement uses the mechanism of permitting a transferee to include the remediation costs as an allowable charge in its government pricing because of a concern that z may not have the authority to make a retroactive price adjustment for products or services previously rendered by y to z the settlement agreement also forbids y from including in its allowable overhead for its remaining businesses any remediation cost related to a transferred business that it fails to collect from z through the transferee of the transferred business under the date purchase agreement y will transfer operations at location to x selling both the business_assets and the real_property pursuant to an environmental agreement also entered into on date and incorporated into the purchase agreement y will agree to retain responsibility for pre-closing contamination and any remediation costs x will not assume the environmental remediation liability covered by the global_settlement y will continue cleanup operations and y or its parent_corporation will indemnify x for any liability relating to the remediation x and y have agreed that x will promptly remit to y any amounts received from z related to the environmental remediation in addition x intends to enter into an agreement with w prior to acquiring the location business_assets and taking title to the real_property that will provide x with a covenant not to sue by w and protection from claims of third parties such as other potentially responsible parties associated with the environmental remediation at location x will pay dollar_figured to w for this agreement plr-117541-01 x and z are currently finalizing the contract under which x will replace y in providing goods and services at location as the drafted contract is currently written z specifically recognizes its obligation to defray y’s remediation costs under the global_settlement and it agrees that amounts paid to x for these remediation costs are paid to x as a collection agent of y you have represented that the parties do not anticipate the final contract will differ materially from the drafted documents ruling requested you have requested a ruling that following the proposed transaction described above payments by z for the remediation costs allocable to location will not be includible in x’s gross_income law and analysis sec_61 of the internal_revenue_code provides that gross_income means all income from whatever source derived in commissioner v glenshaw glass co 348_us_429 1955_1_cb_207 the supreme court defined income to include all accessions to wealth that are clearly realized and over which taxpayers have complete dominion as a general_rule income is taxed to the person who earns it see kenseth v commissioner no 7th cir a taxpayer who assigns or transfers compensation_for services to another individual or entity fails to relieve himself of federal_income_tax liability under the anticipatory_assignment_of_income doctrine regardless of the motivation behind the transfer 281_us_111 however the courts and the internal_revenue_service have recognized certain limited exceptions to this general_rule one of these exceptions is that amounts received by an agent on behalf of a principal and later transferred to the principal are not taxable to the agent in 485_us_340 the supreme court clarified the criteria established in 336_us_422 1949_1_cb_165 for determining whether an agency relationship exists the court set out four indicia and two requirements the six national carbide factors for agency status whether the purported agent operates in the name and for the account of the principal binds the principal by its actions transmits money received to the principal and whether receipt of income is attributable to the services of employees of the principal and to assets belonging to the principal are some of the relevant considerations in determining whether a true agency exists if the corporation is a true agent its relations with its principal must not be dependent upon the fact that it is owned by the principal if such is the case its business_purpose must be the carrying on of the normal duties of an agent plr-117541-01 the court recognized that it is reasonable for the commissioner to demand unequivocal evidence of the genuineness of the agency relationship and that such genuineness is adequately assured when the fact that the corporation is acting as agent for its shareholders with respect to a particular item is set forth in a written_agreement the corporation functions as agent and not principal with respect to the item for all purposes and the corporation is held out as the agent and not principal in all dealings with third parties relating to the item the service has issued revenue rulings dealing with agency relationships in revrul_76_479 1976_2_cb_20 physician members of a nonprofit research and educational foundation were required to remit fees received from clinical patients to the foundation the physicians had no control_over the fees charged or the collection and disbursement of such fees the ruling holds that the physician members acted as agents of the foundation and the fees were not includible in their gross_income revrul_74_321 1974_2_cb_16 holds that a farm production credit association in administering group credit life_insurance for its members acted as an agent of the members in receiving premiums from the members and dividends from the insurance_company the credit association had only ministerial powers over the funds and could not divert the funds to its own purposes similarly revrul_75_370 1975_2_cb_25 holds that a condominium management_corporation was an agent of its shareholders with respect to certain special_assessments separately accounted for as it received no benefit from the funds and was under a fiduciary duty to spend the amounts solely for the benefit of the shareholders applying the relevant national carbide factors it appears that amounts received by x with respect to the environmental remediation will be received as an agent of y and will not be includible in x’s gross_income whether x operates in the name and for the account of y with respect to the remediation payments it is clear from the agreements among x y and z that x is acting in the name of and for the account of y in the documents concerning the transaction z recognizes its pre-existing liability to y regarding environmental remediation costs and it has acknowledged that its payments to x for this item are intended to satisfy that liability and that x receives the payments as collection agent for y y will perform the environmental remediation and pass along receipts and invoices to x for submission to z and x is obligated to pay any amounts it receives for this item to y in addition because of its agreement with w the payments x receives and passes along to y do not discharge any liability of x with respect to environmental remediation whether x binds y by its actions it is clear that under the contracts involved if x bills z to recoup y’s remediation costs and receives the payment y will not then be able to seek the payment for these costs from z cid cid plr-117541-01 whether x transmits money received to y the agreement between x and y requires x to pay over all amounts received from z with respect to the environmental remediation whether receipt of income is attributable to the services of employees of y and to assets belonging to y the environmental remediation is performed by employees or assigns of y none of the remediation is performed by x or its assigns if x is a true agent its relations with y must not be dependent upon the fact that it is owned by y if such is the case x is unrelated to y so this factor is irrelevant x’s business_purpose must be the carrying on of the normal duties of an agent although x is not in the business of being a collection agent with respect to the payments for environmental remediation it accounts for the payments and remits them to y in the same manner as an agent in addition x’s position with respect to the remediation payments is similar to that of the physicians with respect to fees from teaching cases in revrul_76_479 specifically x was required as a condition of purchasing location to enter into the reimbursement arrangement with respect to the remediation payments x has no control_over the amount of those payments and x must remit all such payments to y x is required to collect the payments solely due to a pre-existing settlement that is designed to implement y’s goal of recovering a portion of its remediation costs from z also like the farm production credit association that received insurance premiums and dividends in revrul_74_321 and the condominium association that received the special_assessments in revrul_75_370 x has only ministerial powers over the remediation payments it receives from z and cannot use those payments for its own benefit although the anticipated contract between x and z will treat these payments as payments for the provision of goods and services by x which would ordinarily be includible in x’s income this treatment is in substance a way of ensuring that z will be able to fund its environmental remediation liability to y the totality of the agreements among x y and z explicitly contemplate that x exercises no dominion or control_over the environmental remediation payments and is merely a conduit for these payments from z to y in fact the payments are not related to x’s provision of goods and services to z but rather relate to the pre-existing liability between y and z and x does not earn a profit related to this additional cost under the proposed cost-plus-profit contract with z cid cid cid cid plr-117541-01 the facts of this case are clearly distinguishable from a situation involving a taxpayer whose earnings are subject_to payment to a third party under a separate agreement or obligation for example in 23_tc_1073 the taxpayer a film director could not exclude certain payments he received from a movie studio for a temporary directing job that he was obligated to pay over to another studio that had him under exclusive contract in that case there was no contractual arrangement or pre-existing liability between the two studios and it was clear the payment was specifically for services rendered by the taxpayer conclusion based strictly on the information submitted and the representations made as set forth above and assuming the final contract between x and z is materially unchanged from the draft agreements regarding the treatment of remediation payments amounts received by x from z with respect to the environmental remediation costs incurred by y will not be includible in x’s gross_income under sec_61 caveats except as expressly provided in the preceding paragraph no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely michael j montemurro senior technician reviewer branch office of associate chief_counsel income_tax accounting cc
